Citation Nr: 0617843	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-32 105	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA non-service-
connected disability pension benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Manila, 
Philippines that determined that the appellant is not 
eligible for VA non-service-connected pension benefits.


FINDINGS OF FACT

The appellant is not a "veteran" for the purpose of 
establishing his eligibility for VA non-service-connected 
pension benefits.


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA 
non-service-connected pension benefits, under the laws 
administered by VA.  38 U.S.C.A. §§ 101(2), 107, (West 2002); 
38 C.F.R. §§ 3.40 (c),(d), 3.41(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
pertinent part at 38 C.F.R. § 3.159, amended VA's duty to 
notify and duty to assist a claimant in developing the 
information or evidence necessary to substantiate a claim.  
Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Nonetheless, the Board notes that 
by a letter to the appellant dated in August 2003, prior to 
the decision on appeal, the RO advised him of what 
information and evidence is needed to substantiate his claim 
for pension, to include evidence to establish his status as a 
veteran for pension purposes.

The appellant contends that he is eligible for VA non-
service-connected disability pension benefits, based on his 
service in the Philippine guerrilla forces and in the 
Philippine Army during World War II.  He has submitted 
affidavits and documents from the Armed Forces of the 
Philippines showing that he was a member of a Philippine 
guerrilla unit from September 1944 to June 1945, and was 
thereafter a member of the Philippine Army until August 1969.  
He contends that his guerrilla unit was attached to a United 
States Army unit from February 1945 to June 1945.

In order to obtain the benefits he is seeking, the appellant 
must demonstrate that he is a "veteran."  Eligibility for 
VA benefits is governed by statutes and regulations that 
define an individual's legal status as a veteran of active 
military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service-
department-certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine guerrilla 
forces or Commonwealth Army (and thus status as a veteran for 
VA benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]" ); 3.203(a) (requiring 
service department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra. 

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his service.

Two memoranda from the National Personnel Records Center 
(NPRC) dated in January 2004 and August 2004 reflect that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The Board finds that the determination by the NPRC that the 
appellant did not have recognized service is controlling; 
none of the documents submitted by the appellant counters 
that determination.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is 
thus not eligible for the non-service-connected pension 
benefits claimed herein, under the laws administered by VA.  
As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Eligibility for VA non-service-connected pension benefits is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


